          Case 3:20-cr-00042-PDW Document 261 Filed 04/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                  Case No. 3:20-cr-42
                  Plaintiff,
                                                  EXPEDITED MOTION FOR STAY
                  v.                              OF RELEASE ORDER AND
                                                  MOTION FOR FURTHER REVIEW
 DONDIAGO JONES,

                  Defendant.

       The United States of America, by Drew H. Wrigley, United States Attorney for

the District of North Dakota, and Dawn M. Deitz and Lori H. Conroy, Assistant United

States Attorneys, moves the Court to stay the Order (Doc. 260) issued on April 21, 2020,

which grants temporary release to Dondiago Jones (“Defendant”), pending further review

under 18 U.S.C. § 3145(a)(1). A magistrate judge has issued an order releasing

Defendant, and the United States moves for revocation of the order. The Court should

stay the release order pending receipt of expedited transcripts and a hearing on the

motion.

       Courts have recognized that, for this right of review to have any meaning,

Defendant must be required to temporarily remain in custody while the government’s

request for review is pending. Accordingly, courts have found that it is appropriate, and

customary, to grant a “stay” of release orders issued in cases in which the government has

voiced an intent to seek further review. For example, in United States v. Brigham, 569

F.3d 220 (5th Cir. 2009), the defendant argued that district courts simply possess

authority to review release orders issued by magistrate judges and have no authority to
        Case 3:20-cr-00042-PDW Document 261 Filed 04/21/20 Page 2 of 3




stay such orders pending review. Id. at 229-30. The Fifth Circuit firmly rejected this

claim, holding that although Section 3145 “does not expressly authorize a stay … the

absence of stay authority could render the district court’s review power illusory.

Specifically, if the district court disagrees with the magistrate judge’s determination

regarding release versus detention, but no stay is in place, the person in question may

have harmed the community or disappeared by the time the district court’s ruling is

rendered and detention is ordered.” Id. at 230. In a similar vein, the Eighth Circuit has

commented on the importance of a district judge’s review in certain instances. United

States v. Maull, 773 F.2d 1479, 1485-86 (1985) (en banc). The Fifth Circuit also noted

that such stays do not create a risk of “prolonged interim detention” because district

courts are required, by statute, to “promptly” complete their review of release orders.

Brigham, at 569 F.3d at 230.

       This case involves a presumption of detention because there is probable cause to

believe Defendant committed a violation of the Controlled Substances Act that is

punishable by 10 years or more in prison. 18 U.S.C. § 3142(e)(3)(A). The United States

maintains Defendant has failed to overcome this presumption of detention and prove he is

not a danger to the community or at risk of nonappearance. See Docs. 196, 242. A total of

four hearings have been held on this matter: (1) a detention hearing on March 6, 2020; (2)

a hearing on Defendant’s Motion for Release on March 27, 2020; (3) a status conference

on March 31, 2020; and (4) a hearing on Defendant’s Motion for Reconsideration on

April 15, 2020. Testimony and proffered evidence was offered in relation to these



                                              2
        Case 3:20-cr-00042-PDW Document 261 Filed 04/21/20 Page 3 of 3




hearings. The United States has already begun the process of requesting expedited

transcripts of each hearing in anticipation of this Court’s review. 1

       For these reasons, the United States respectfully requests that the Court

immediately order a stay of the magistrate judge’s release order (Doc. 260) and schedule

a hearing on the motion for review, pursuant to 18 U.S.C. § 3145(a)(1), taking into

account the timeline for production of expedited transcripts.

       Dated: April 21, 2020

                                           DREW H. WRIGLEY
                                           United States Attorney


                                    By:    _____________________________
                                           /s/ Lori H. Conroy
                                           LORI H. CONROY
                                           Assistant United States Attorney
                                           ND Bar ID 06416
                                           655 First Avenue North, Suite 250
                                           Fargo, ND 58102-4932
                                           (701) 297-7400
                                           lori.conroy@usdoj.gov
                                           Attorney for United States

                                    By:    ____________________________
                                           /s/ Dawn M. Deitz
                                           DAWN M. DEITZ
                                           Assistant United States Attorney
                                           ND Bar ID 06534
                                           655 First Avenue North, Suite 250
                                           Fargo, ND 58102-4932
                                           (701) 297-7400
                                           dawn.deitz@usdoj.gov
                                           Attorney for United States



1
  It is the United States’ understanding that the timeline for production of expedited
transcripts is within seven days. Initial contact with the court reported indicated it may
be as long as 14 days for preparation of these transcripts.
                                              3
